16839521DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the objection to claims 1 and 3 have been fully considered and are persuasive.  The objection to claims 1 and 3 has been withdrawn. 

Applicant’s arguments with respect to the rejection of independent claims 1 and 24 under 35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield et al. (US10564025 herein after “Oldfield”) in view of Yamagishi et al. (US5331287 herein after “Yamagishi”).
Claim 1:  Oldfield teaches a fluid monitoring sensor (Fig. 1, fluid level sensor 10), comprising: 
	at least a first pair of reference electrodes (first capacitive calibration sensor 20), said reference electrodes placed at a position normally submerged in fluid in all but a severe low-fluid condition (col. 2, lines 50-53. The first capacitive calibration sensor 20 is below the lower end of the fluid level measurement range 30) at least one pair of measurement electrodes (level measurement capacitive sensor 18), said at least one pair of measurement electrodes being separated and spaced apart from said reference electrodes and from one another (see Fig. 1), so as to enable the monitoring of fluid at one or more levels (the electrodes of the measurement capacitive sensor 18 are within the fluid level measurement range 30); 
	electronic circuitry (col. 2, line 59- col. 3, line 7.  circuitry 24 which includes conductors connected to the sensors, signal generating components, and signal processing components for driving the sensors 18-22 and processing the signals generated by the sensors in response to drive signals), operatively connected to both the reference electrodes and the measurement electrodes, for applying charges to the reference electrodes and the measurement electrodes; 
	a temperature sensor (temperature sensor 35), located in proximity to said reference electrodes (see Fig. 1);
	 and 
	a programmable device (processor 32) for the collection, storage and processing of signals to and from said electronic circuitry and said temperature sensor and for at least preliminary interrogation of such signals for the detection of at least one fluid condition (col. 2, line 59- col. 3, line 7).
	Oldfield fails to teach wherein the electrodes are interdigitated electrodes and a water sensor suitable for characterizing the amount of water present in the fluid, said water sensor employing a capacitive sensing element with a hygroscopic material between two electrodes of a capacitor, such that the dielectric constant of the material, as measured by the capacitance, changes as a function of the amount of water absorbed by the hygroscopic material, thereby producing a signal indicative of a relative level of water in the fluid.
	However, Yamagishi teaches a sensor for detecting the presence of water in hydro-carbon based oil (claim 16).  This includes interdigitated electrodes 21, 22.   The water sensor suitable for characterizing the amount of water present in the fluid (claim 16), said water sensor employing a capacitive sensing element (electrodes 21, 22) with a hygroscopic material (polyaniline) between two electrodes of a capacitor, such that the dielectric constant of the material, as measured by the capacitance, changes as a function of the amount of water absorbed by the hygroscopic material (col. 5, lines 33-53), thereby producing a signal (current, claim 16) indicative of a relative level (amount) of water in the fluid.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use interdigitated electrodes as a substitution for parallel plate electrodes as interdigitated electrodes are well-known in the art and would perform the same function of a parallel plate electrodes thereby producing predictable results wherein in either configuration the electrodes form capacitor plates.  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Yamagishi to monitor the quality of the engine oil including water content with the level sensor of Oldfield in order to detect oil level as well as water content of the oil in order to protect the engine from both low oil levels as well as water-contaminated oil which is notoriously problematic for engines (Yamagishi, col. 1, lines 23-50).

Claim 2: Oldfield in view of Yamagishi teaches the device of claim 1, previous.  Oldfield teaches wherein the at least one fluid condition is selected from the group consisting of: fluid level (claim 1); fluid temperature (temperature sensor 35); water contamination in the fluid; and dielectric condition of the fluid (Fig. 2, col. 3, lines 8-24).

Claim 3: Oldfield in view of Yamagishi teaches the device of claim 2, previous.  Oldfield further teaches wherein the fluid consists of essentially oil (col. 2, lines 18-30: the fluid may be any liquid (fuel, water, ink. Immiscible liquids including water and oil.  Therefore it would have been obvious to use the invention to measure at an interface of oil and a gas/air.)

Claim 4: Oldfield in view of Yamagishi teaches the device of claim 1, previous.  Oldfield teaches wherein said electronic circuitry further includes sensor interface electronics for the reference electrodes, measurement electrodes, temperature sensor, and processing (circuitry 24 including processor 32 memory 34 and temperature sensor 35. Col. 2, line 59- col. 3, line 7.).
	Oldfield fails to teach a water sensor and communication electronics. 
	However, Yamagishi teaches a water sensor (electrodes 21, 22 and hygroscopic polyaniline between the two) as well as communication electronics (a warning in the form of an audio or light signal to the operator of the equipment. Col. 10, lines 6-43).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the water sensor of Yamagishi as well as any communication electronics in order to protect the engine from both low oil levels as well as water-contaminated oil which is notoriously problematic for engines (Yamagishi, col. 1, lines 23-50) by providing any significant (harmful, dangerous) measurements to the user for intervention. 
	
Claim 7: Oldfield in view of Yamagishi teaches the device of claim 1.  Oldfield in view of Yamagishi fails to teach wherein said reference electrodes are arranged in a regular pattern about the measurement electrodes.
	However, the choice of placement of reference electrodes is within the scope of a person having ordinary skill in the art.  The design and placement of the electrodes can be determined by the shape of the measurement vessel, the anticipated movement of the vessel, and how the electrodes can and will be expected to interact with the vessel and contents. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to arrange reference electrodes in a regular pattern about the measurement electrodes in order to have effective reference measurement if the vessel rotates.

Claim 8:  Oldfield in view of Yamagishi teaches the device of claim 1, previous.  Oldfield teaches at least one pair of air reference electrodes (sensor 22 is positioned above the measurement range 30 of the sensor 18 and is therefore positioned in the air/gas 12 while the sensor 22 detects the level of liquid 14). 
	Oldfield fails to teach wherein the air reference electrodes are interdigitated electrodes. 
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use interdigitated electrodes as a substitution for parallel plate electrodes as interdigitated electrodes are well-known in the art and would perform the same function of a parallel plate electrodes thereby producing predictable results wherein in either configuration the electrodes form capacitor plates.  

Claim 9:  Oldfield in view of Yamagishi teaches the device of claim 8, previous.  Oldfield teaches wherein said air reference electrodes are placed at a position normally exposed to air (the second calibration sensor characterizes the fluid 12, which would be air.)

Claim 10:  Oldfield in view of Yamagishi teaches the device of claim 1, previous.  Oldfield in view of Yamagishi fails to teach wherein said interdigitated reference electrodes, interdigitated measurement electrodes, electronic circuitry, temperature sensor and water sensor are located on a single printed circuit board.
	However, the placement of components on a PCB can be designed and configured various ways.  The design can take into consideration how large the PCB is, if components are on a single side or both sides, how many components must be attached to the PCB, how they are required to interact with the environment, etc. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design a PCB such that said interdigitated reference electrodes, interdigitated measurement electrodes, electronic circuitry, temperature sensor and water sensor are located on a single printed circuit board in order to simplify manufacturing. 

Claim 22:  Oldfield in view of Yamagishi teaches the device of claim 10, previous.  Oldfield in view of Yamagishi fails to teach a porous baffle material.
	However, the use of baffles are well known to those of ordinary skill in the art.  Baffles function to resist and reduce movement of liquid.  Baffles are well known in capacitive liquid level sensors in order to mitigate fluid turbulence when a sensor is tilted or otherwise moved quickly. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a baffle in order to reduce the turbulence which may occur when the fluid surrounding the sensor moves. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oldfield in view of Yamagishi further in view of Iannello et al. (US7005864 herein after “Iannello”): Oldfield in view of Yamagishi teaches the device of claim 4, previous.  Oldfield in view of Yamagishi fails to teach wherein said sensor interface electronics includes a capacitive guard that reduces or substantially eliminates capacitance introduced by cables employed between the sensor and the sensor interface electronics.
	However, Iannello teaches the use of guard conductors to minimize the effect of stray capacitance when using a sensing capacitor (col. 3, lines 1-12 One function of the guard conductor is to minimize the effect of the stray capacitance between the center conductor and ground. If the guard conductor were absent, any such stray capacitance would appear electrically in parallel to the gap capacitance C.sub.d, and would therefore cause a reduction in sensitivity and linearity of the output V.sub.o relative to the gap. To minimize the effect of this stray capacitance, the guard conductor can be driven by the output of the buffer so that its electrical potential is very nearly the same as the center conductor and sensing electrode. As such, essentially no stray currents between them will flow, and the stray capacitance is effectively nulled.). 
	It is within the scope of a person having ordinary skill in the art to use a known technique to improve similar devices in the same way.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a guard conductor as taught by Iannello with the device of Oldfield in view of Yamagishi in order to remove or eliminate stray capacitance which can interfere with any capacitance or components used in sensing. 

Claims 11-13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield in view of Yamagishi further in view of Tadas et al. (US20200072651 herein after “Tadas”).
Claim 11:  Oldfield in view of Yamagishi teaches the device of claim 10, previous.  Oldfield in view of Yamagishi fails to teach wherein said printed circuit board is operatively associated with a bushing.
	Tadas teaches wherein said printed circuit board (EMA 306. EMA 706, Fig. 7) is operatively associated with a bushing ([0060] the apparatus 700 also includes a plurality of bushings 702 for use in mounting).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the bushings, as taught by Tadas, with the device of Oldfield in view of Yamagishi in order to reduce any mechanical damage by acting as a buffer between the circuit board and that which the circuit board is mounted to. 

Claim 12. Oldfield in view of Yamagishi further in view of Tadas teaches the device of claim 11, previous.  Oldfield in view of Yamagishi further in view of Tadas fails to teach wherein said bushing further acts as an enclosure for said programmable device and a source of power.
	However, bushings serve a purpose to act as a cushion and reduce noise and vibration.  Tadas uses bushings 702 at the point of mounting to an assembly such as an oil pan [0060].  Bushings come in various shapes and sizes to suit the needs of an application.  The proximity of sensor elements and processing can change based on where the sensor is mounted, how the sensor communicates (wired, wireless, etc.), how accessible the sensor needs to be, anticipated operating environment, etc.  Likewise, capacitive level sensors are known to be housed in various shaped housings, as illustrated by Sabini.  Sabini positions electronics such that they can make necessary connections while being protected from damaging elements.  Electronics can be enclosed, encapsulated, sealed, etc. for protection while also enabling connection.  Using an enclosure can protect electronics while allowing them to be accessible in the event of service or replacement. 
	It would have been obvious to a person having ordinary skill in the art if a device is in flush contact with a turbulent mounting surface such that the device will be subject to great mechanical forces and jarring to use appropriate bushings or the like to dampen the forces including a bushing interposed between a mounting surface and a mounted structure, or further, using the bushing to act as an enclosure in order to protect components on a first side of a bushing from vibration/mechanical forces from a second mounting side of a bushing while maintaining the ability to access and repair the electronics.

Claim 13:  Oldfield in view of Yamagishi teaches the device of claim 1, previous.  Oldfield in view of Yamagishi fails to teach wherein an oleophobic and a hydrophobic coating is employed over at least the reference and measurement electrodes.
	However, Tadas teaches ([0046] Tadas teaches oleophobic coating 110 over the reference and measurement capacitors 392, 394. [0033]-[0034] discuss the oleophobic and hydrophobic properties shielding from interaction with oil or water.).  Protecting/coating the electrodes using oleophobic or hydrophobic coatings will prevent the surface of the electrodes from being compromised by the fluid which it is exposed to and thereby provide a better sensor signal by measuring the potential between the electrodes which is intended to be affected by fluid(s).  If the fluid is adhered to the electrodes, then the signal can be flawed. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a hydrophobic and oleophobic coating on the electrodes in order to improve response time of the sensor and promote fluid shedding from the electrodes to promote the most accurate sensor readings. 

Claim 17: Oldfield in view of Yamagishi teaches the device of claim 10, previous.  Oldfield in view of Yamagishi fails to teach wherein at least one surface of the printed circuit board further provides a sealing surface for a fluid- to-air seal.
	However, Tadas teaches the use of various structures and elements to create a sealed environment including internal seals 312, 912 and external seals 322, 920.  These seals are compressed between two faces: for example internal seal 912 is compressed between carrier 910 and floor of the housing 918. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a surface of the PCB as a sealing surface for a compressible element as taught by Tadas and protect the PCB from any external fluid which may damage the PCB and components thereof. 

Claim 18:  Oldfield in view of Yamagishi further in view of Tadas teaches the device of claim 17, previous.  Oldfield in view of Yamagishi fails to teach wherein said fluid-to- air seal is accomplished, at least in part, using an O-ring in contact with the printed circuit board.
	However, Tadas does teach the use of compressible material (o-ring seals 312, 912, 322, 920) to prevent the movement of fluid across the seal. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use an o-ring, as taught by Tadas, to create a fluid-tight seal against any surface including a PCB and prevent the movement of fluid across the seal. 

Claim 19: Oldfield in view of Yamagishi further in view of Tadas teaches the device of claim 18, previous.  Oldfield in view of Yamagishi further in view of Tadas fails to teach wherein where said printed circuit board includes a substrate including an Aluminum-based ceramic.
	However, the choice of materials used in an application is a design choice within the scope of a person having ordinary skill in the art.  Materials can be chosen based on operating environment (required strength, temperature considerations, harsh or extreme conditions), required flexibility, compatibility with other materials being used, cost, etc. 
	It is within the scope of a person having ordinary skill in the art to make a simple substitution of one known material for another to obtain predictable results.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a well-known material such as an aluminum based ceramic in order to have a suitable material for the high temperature and turbulent operating environment.

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield in view of Yamagashi further in view of Von Herzen et al. (US20140266065 herein after “Von Herzen”).

Claim 14: Oldfield in view of Yamagishi teaches the device of claim 1, previous.  Oldfield in view of Yamagishi fails to teach wherein external energy is harvested to provide power to the fluid monitoring system. 
	However, supplying power to a device can be achieved by various means and can be designed to best suit the application.  Sources of power include generators, alternators, batteries, energy harvesters, etc.  Providing power to an element or system takes into consideration how accessible the element is, how often it may need to be maintained, operating environment, cost, etc. Von Herzen teaches a fluid condition sensor including energy harvesters vibration 183, acoustic 184, thermal 185, and electromagnetic 186, Fig. 7. 
	It would have been obvious to a person having ordinary skill in the art to substitute known elements for another to obtain predictable results.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use energy harvesting to provide power to the fluid monitoring system and thereby eliminate the need for external connections which may loosen or disconnect over time. 

Claim 15: Oldfield in view of Yamagishi teaches the device of claim 14, previous.  Oldfield in view of Yamagishi fails to teach wherein the external energy is harvested using a device selected from the group consisting of a thermal electric generator and a vibration-based energy harvester.
	However, energy harvesters are well known to those of ordinary skill and can harvest different types of energy: thermoelectric, photovoltaic, piezoelectric, pyroelectric, electromagnetic, wind, vibration, etc. Von Herzen teaches a fluid condition sensor including energy harvesters vibration 183, acoustic 184, thermal 185, and electromagnetic 186, Fig. 7.
	It is within the scope of a person having ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Energy harvesting is most successful when the source of energy is expected or known to be prevalent.  If a fuel or oil level sensor is operating within a motor, then it is understood that both heat and vibration will be influencing factors which the sensor will be exposed to.  It would have been obvious to a person having ordinary skill in the art to use energy harvesting to power a sensor, and further to harvest energy from sources which are anticipated to be readily available.

Claim 16 is rejected under 35 U.S.C. 103 as being anticipated by Oldfield in view of Yamagishi further in view of Campbell et al. (US20150338326 herein after “Campbell”): Oldfield in view of Yamagishi teaches the device of claim 1, previous.  Oldfield in view of Yamagishi fails to teach wherein said electronic circuitry employs low power electronics to enable sensor operation and wireless communication with the sensor to be powered using a stored energy source.
	However, the use of batteries and low power electronics is a design choice within the scope pf a person having ordinary skill in the art.  Wireless or wired communication can be chosen for different applications.  Low power electronics can be chosen when energy supply may be limited.  Additionally, intermittent powering of electronics can be used to preserve energy resources.  Batteries can be used as a rechargeable energy source.  These are considerations within the scope of a person having ordinary skill in the art.  Campbell teaches a low-power, wireless sensor module [0042] for wireless communication to and from a sensor module 12. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use low power electronics to enable sensor operation and wireless communication with the sensor to be powered using a locally stored energy source in order to communicate with a sensor that may be located in an isolated or difficult to access location while eliminating a need for cables thus reducing installation costs and improving reliability of the system.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oldfield in view of Yamagishi further in view of Odisho et al. (US6617968 herein after “Odisho”).
Claim 20:  Oldfield in view of Yamagishi teaches the device of claim 1, previous. Yamagishi teaches the use of a light signal warning (a warning in the form of an audio or light signal to the operator of the equipment. Col. 10, lines 6-43).   Oldfield in view of Yamagishi fails to teach LEDs to provide a visual indication of the sensed fluid level.
	However, Odisho teaches a capacitive oil level sensor including the use of signal lights to indicate when the oil is at a dangerously low level (col. 4, lines 6-13).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use LEDs or any visual indicator to improve readability of an oil level for the user. 

Claims 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oldfield in view of Yamagishi further in view of Sabini et al. (US7814787 herein after “Sabini”).
Claim 21: Oldfield in view of Yamagishi teaches the device of claim 1, previous.  Oldfield in view of Yamagishi fails to teach wherein the sensor is operatively associated with a transparent housing in order to provide an observer with a view of a fluid level being sensed.
	However, Sabini teaches a combined oil level sensor and sight oil level gauge including a transparent glass or plastic window (38’, Fig. 5) which is used to view the oil level (col. 7, lines 6-17).  Therefore, transparent elements can be used in a housing in order to have a visual indication of what is occurring within.  In the event that more elements within a housing need to be viewable, then making the housing transparent in necessary areas, or the entirety, of the housing transparent will allow the user to see within including a transparent glass or plastic window in order to view the oil level.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a completely or partially transparent housing, as taught by Sabini, with the device of Oldfield in view of Yamagishi in order to have a visual indication of the oil level in the housing.

Claim 23: Oldfield in view of Yamagishi teaches the device of claim 1, previous.  Oldfield in view of Yamagishi fails to teach wherein the sensor is suitable as a replacement for an existing fluid-level sensor.
	Sabini teaches a capacitive oil level sensor and sight gauge and easily replaces existing sight level gauges or constant level oilers (col. 7, lines 45-48).  Therefore, the sensor is suitable as a replacement for an existing fluid-level sensor. Additionally, sensors can be adapted to fit/mate/mount with different structures without rising about the level of one of ordinary skill in the art. 
	It is within the scope of a person having ordinary skill in the art to use known technique to improve similar devices (methods, or products) in the same way.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the capacitive sensor of Oldfield in view of Yamagishi with the sensor housing of Sabini in order to easily mount an oil level sensor in an existing support. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Oldfield in view of Yamagishi further in view of Tadas further in view of Sabini. 
Claim 24: Oldfield teaches an oil monitoring system, comprising: 
	an oil level sensor (Fig. 1, fluid level sensor 10), formed on a face of a printed circuit board (Fig. 1, the support structure 16 is a printed circuit board (PCB)), said oil level sensor including 
	at least a first pair of reference electrodes (first capacitive calibration sensor 20), said reference electrodes placed at a position normally submerged in fluid in all but a severe low-fluid condition (col. 2, lines 50-53. The first capacitive calibration sensor 20 is below the lower end of the fluid level measurement range 30) at least one pair of measurement electrodes (level measurement capacitive sensor 18), said at least one pair of measurement electrodes being separated and spaced apart from said reference electrodes and from one another (see Fig. 1), so as to enable the monitoring of fluid at one or more levels (the electrodes of the measurement capacitive sensor 18 are within the fluid level measurement range 30); 
	electronic circuitry (col. 2, line 59- col. 3, line 7.  circuitry 24 which includes conductors connected to the sensors, signal generating components, and signal processing components for driving the sensors 18-22 and processing the signals generated by the sensors in response to drive signals), operatively connected to both the reference electrodes and the measurement electrodes, for applying charges to the reference electrodes and the measurement electrodes; 
	a temperature sensor (temperature sensor 35), located in proximity to said reference electrodes (see Fig. 1); and 
	a programmable device (processor 32) for the collection, storage and processing of signals to and from said electronic circuitry and said temperature sensor and for at least preliminary interrogation of such signals for the detection of at least one oil condition selected from the group consisting of: oil level, oil temperature, water contamination in the oil, and dielectric condition of the oil (col. 2, line 59- col. 3, line 7.  Both liquid/oil level and temperature are detected.).
	Oldfield fails to teach wherein the electrodes are interdigitated electrodes and a water sensor suitable for characterizing the amount of water present in the fluid, said water sensor employing a capacitive sensing element with a hygroscopic material between two electrodes of a capacitor, such that the dielectric constant of the material, as measured by the capacitance, changes as a function of the amount of water absorbed by the hygroscopic material, thereby producing a signal indicative of a relative level of water in the fluid.
	However, Yamagishi teaches a sensor for detecting the presence of water in hydro-carbon based oil (claim 16).  This includes interdigitated electrodes 21, 22.   The water sensor suitable for characterizing the amount of water present in the fluid (claim 16), said water sensor employing a capacitive sensing element (electrodes 21, 22) with a hygroscopic material (polyaniline) between two electrodes of a capacitor, such that the dielectric constant of the material, as measured by the capacitance, changes as a function of the amount of water absorbed by the hygroscopic material (col. 5, lines 33-53), thereby producing a signal (current, claim 16) indicative of a relative level (amount) of water in the fluid.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use interdigitated electrodes as a substitution for parallel plate electrodes as interdigitated electrodes are well-known in the art and would perform the same function of a parallel plate electrodes thereby producing predictable results wherein in either configuration the electrodes form capacitor plates.  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Yamagishi to monitor the quality of the engine oil including water content with the level sensor of Oldfield in order to detect oil level as well as water content of the oil in order to protect the engine from both low oil levels as well as water-contaminated oil which is notoriously problematic for engines (Yamagishi, col. 1, lines 23-50).
	Oldfield in view of Yamagishi fails to teach wherein said oil level sensor, temperature sensor, water sensor, electronic circuitry and programmable device are operatively affixed within a bushing that provides an enclosure therefore along with a source of power.
	However, supplying power to a device can be achieved by various means and can be designed to best suit the application.  Sources of power include generators, alternators, batteries, energy harvesters, etc.  Providing power to an element or system takes into consideration how accessible the element is, how often it may need to be maintained, operating environment, cost, etc. 
	Tadas teaches wherein said printed circuit board (EMA 306. EMA 706, Fig. 7) is operatively associated with a bushing ([0060] the apparatus 700 also includes a plurality of bushings 702 for use in mounting).  Bushings serve a purpose to act as a cushion and reduce noise and vibration.  Tadas uses bushings 702 at the point of mounting to an assembly such as an oil pan [0060].  Bushings come in various shapes and sizes to suit the needs of an application.  The proximity of sensor elements and processing can change based on where the sensor is mounted, how the sensor communicates (wired, wireless, etc.), how accessible the sensor needs to be, anticipated operating environment, etc.  Sabini teaches a combined oil level sensor and sight oil level gauge including a transparent glass or plastic window (38’, Fig. 5) which is sued to view the oil level (col. 7, lines 6-17).  Therefore, capacitive level sensors are known to be housed in various shaped housings, as illustrated by Sabini.    
	It would have been obvious to a person having ordinary skill in the art if a device is in flush contact with a turbulent mounting surface such that the device will be subject to great mechanical forces and jarring to use appropriate bushings or the like to dampen the forces including a bushing interposed between a mounting surface and a mounted structure, or further, using the bushing to act as an enclosure in order to protect components including the sensors, PCB, power source(s), etc., on a first side of a bushing from vibration/mechanical forces from a second mounting side of a bushing.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Oldfield in view of Yamagishi further in view of Iannello further in view of Makino et al. (US20100294021 herein after “Makino”). 
Claim 25:  A fluid monitoring system, comprising: 
	a fluid level sensor (fluid level sensor 10), formed on a first face of a printed circuit board (Fig. 1 shows the PCB 16), 
	at least a first pair of reference electrodes (first capacitive calibration sensor 20), said reference electrodes placed at a position normally submerged in fluid in all but a severe low-fluid condition (col. 2, lines 50-53. The first capacitive calibration sensor 20 is below the lower end of the fluid level measurement range 30) at least one pair of measurement electrodes (level measurement capacitive sensor 18), said at least one pair of measurement electrodes being separated and spaced apart from said reference electrodes and from one another (see Fig. 1), so as to enable the monitoring of fluid at one or more levels (the electrodes of the measurement capacitive sensor 18 are within the fluid level measurement range 30); 
	a temperature sensor (temperature sensor 35), located on the first face of the printed circuit board in proximity to said reference electrodes (see Fig. 1); 
	at least one pair of air reference electrodes (sensor 22 is positioned above the measurement range 30 of the sensor 18 and is therefore positioned in the air/gas 12 while the sensor 22 detects the level of liquid 14); 
	electronic circuitry (col. 2, line 59- col. 3, line 7.  circuitry 24 which includes conductors connected to the sensors, signal generating components, and signal processing components for driving the sensors 18-22 and processing the signals generated by the sensors in response to drive signals), operatively connected to both the reference electrodes and the measurement electrodes, for applying charges to the reference electrodes and the measurement electrodes; 
	wherein said electronic circuitry further includes sensor interface electronics for the reference electrodes, measurement electrodes, temperature sensor, and processing (circuitry 24 including processor 32 memory 34 and temperature sensor 35. Col. 2, line 59- col. 3, line 7.).
	a programmable device (processor 32) for the collection, storage and processing of signals to and from said electronic circuitry and said temperature sensor and for at least preliminary interrogation of such signals for the detection of at least one oil condition selected from the group consisting of: fluid level, fluid temperature, water contamination in the oil, and dielectric condition of the oil (col. 2, line 59- col. 3, line 7.  Both liquid/oil level and temperature are detected.).
	Oldfield fails to teach a water sensor and communication electronics. Oldfield fails to teach wherein the electrodes are interdigitated electrodes and a water sensor suitable for characterizing the amount of water present in the fluid, said water sensor employing a capacitive sensing element with a hygroscopic material between two electrodes of a capacitor, such that the dielectric constant of the material, as measured by the capacitance, changes as a function of the amount of water absorbed by the hygroscopic material, thereby producing a signal indicative of a relative level of water in the fluid. 
	However, Yamagishi teaches a sensor for detecting the presence of water in hydro-carbon based oil (claim 16).  This includes interdigitated electrodes 21, 22.   The water sensor suitable for characterizing the amount of water present in the fluid (claim 16), said water sensor employing a capacitive sensing element (electrodes 21, 22) with a hygroscopic material (polyaniline) between two electrodes of a capacitor, such that the dielectric constant of the material, as measured by the capacitance, changes as a function of the amount of water absorbed by the hygroscopic material (col. 5, lines 33-53), thereby producing a signal (current, claim 16) indicative of a relative level (amount) of water in the fluid as well as communication electronics (a warning in the form of an audio or light signal to the operator of the equipment. Col. 10, lines 6-43).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use interdigitated electrodes as a substitution for parallel plate electrodes as interdigitated electrodes are well-known in the art and would perform the same function of a parallel plate electrodes thereby producing predictable results wherein in either configuration the electrodes form capacitor plates.  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Yamagishi to monitor the quality of the engine oil including water content with the level sensor of Oldfield in order to detect oil level as well as water content of the oil in order to protect the engine from both low oil levels as well as water-contaminated oil which is notoriously problematic for engines (Yamagishi, col. 1, lines 23-50) by providing any significant (harmful, dangerous) measurements to the user for intervention. 
	Oldfield in view of Yamagishi fails to teach wherein said sensor interface electronics further include at least one buffer circuit that drives a capacitive guard to reduce or substantially eliminates capacitance introduced by cables employed between one or more of the fluid sensor, the temperature sensor, the water sensor and the air reference electrodes, and the sensor interface electronics.
	However, Iannello teaches the use of guard conductors to minimize the effect of stray capacitance when using a sensing capacitor (col. 3, lines 1-12 One function of the guard conductor is to minimize the effect of the stray capacitance between the center conductor and ground. If the guard conductor were absent, any such stray capacitance would appear electrically in parallel to the gap capacitance C.sub.d, and would therefore cause a reduction in sensitivity and linearity of the output V.sub.o relative to the gap. To minimize the effect of this stray capacitance, the guard conductor can be driven by the output of the buffer so that its electrical potential is very nearly the same as the center conductor and sensing electrode. As such, essentially no stray currents between them will flow, and the stray capacitance is effectively nulled.). 
	It is within the scope of a person having ordinary skill in the art to use a known technique to improve similar devices in the same way.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a guard conductor as taught by Iannello with the device of Oldfield in view of Yamagishi in order to remove or eliminate stray capacitance which can interfere with any capacitance or components used in sensing. 
	Oldfield in view of Yamagishi further in view of Iannello fails to teach wherein said fluid level sensor, temperature sensor, water sensor and air reference electrodes are positioned on the first face of the printed circuit board that is exposed to the fluid and said electronic circuitry and programmable device are operatively affixed on a second face of the printed circuit board separated from the fluid, and where the printed circuit board is located within a bushing that provides an enclosure therefore along with a source of power.
	However, Makino teaches a fluid identification device 1 which requires sensor modules 2 and 3 which must be exposed to the liquid under test.  These sensors are mounted on a front side of a circuit board 41a including a power circuit 41 on the backside [0468] as well as a bushing (waterproof case 4) which provides an enclosure for the source of power. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to mount sensors to a first side of a circuit board for exposure to an intended measurement liquid while mounting necessary electronics on a second side in order to protect from water. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Oldfield in view of Yamagishi further in view of Iannello with the mounting technique of Makino in order to have a small packaging for the sensor and electronics which keeps them in reliable and close mounting while protecting the electronics (or any sensitive elements) from water or mechanical damage. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20030015024 teaches moisture detection and an over molded plastic enclosure 14 for electronics 50 connected to the circuit board. US20140318236 teaches sleep mode (low-power) for electronics to conserve battery [0038]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        7/5/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861